DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          RAFAEL GOLAN,
                            Appellant,

                                   v.

                SUSAN LYNN VIGDER, SUSAN GOLAN,
                SHAYNE-GOLAN and LAUREN MAYER,
                            Appellees.

                             No. 4D19-894

                         [November 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE10-015211.

   John G Crabtree, Charles M. Auslander and Brian C. Tackenberg of
Crabtree & Auslander, Key Biscayne, for appellant.

  Robin Bresky and Jonathan Mann of Bresky Law, Boca Raton, for
appellee Susan Lynn Vigder.

  PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.